DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on November 4, 2021, amending claims 1, 2, 6, 7, 12, 14-16 and 18-20, cancelling claims 5, 9 and 13, and adding new claims 21-23.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2-4, 15, 18, 19, 21 and 23 are objected to because of the following informalities.  
Claim 2 recites both “a window display format” and “the windows display format.”  To avoid potential confusion, such terminology should be consistent.  As claims 3 and 4 depend from claim 2 and thereby include all of the limitations of claim 2, claims 3 and 4 are objected to under a similar rationale.
Claim 15 similarly recites both “a window display format” and “the windows display format.”  Again, to avoid potential confusion, such terminology should be consistent.
In claim 18, there is no antecedent basis for “the DUT.”
In claim 19, the phrase “the plurality of the plurality of available display formats” is considered grammatically incorrect.
Each of claims 21 and 23, the phrase “vertically stacked girds” is considered grammatically incorrect.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 12, 14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0193525 to Nygaard, Jr. (“Nygaard”), over Japanese Patent Publication No. JP 3635149 B2 to Mizuno Atsushi (“Mizuno”), and also over U.S. Patent No. 8,624,580 to Reich et al. (“Reich”).
Regarding claim 1, Nygaard teaches displaying a composite eye diagram that is created by merging data for individual component eye diagrams, and enabling the user to select a channel whereby the pixels within the composite eye diagram that are associated with the selected channel are displayed in an altered manner so as to be distinguished from pixels of other channels (see e.g. paragraphs 0011-0012 and 0020).  Like claimed, Nygaard particularly teaches:
presenting a graphical user interface (GUI) on the display of a test system (see e.g. paragraphs 0007 and 0033-0034, and FIG. 2: Nygaard describes test equipment, e.g. an eye diagram analyzer, that displays a graphical user interface for presenting a composite eye diagram.);
receiving through the GUI a selection of a plurality of channels to be viewed on the display (see e.g. paragraph 0035: Nygaard discloses that the user can select, from a menu, a group of channels to be displayed via a composite eye diagram.  By selecting a group from the menu, the user thus selects a plurality of channels to be viewed on the display.  Additionally, Nygaard suggests that the individual channels composing a group can be defined by the user – see e.g. paragraphs 0011-0012 and 0035, and claim 3.  It is therefore apparent that the user can select each of a plurality of channels to be part of a group that can be viewed via a composite eye diagram on the display.);
receiving through the GUI an indication enabling a diagram emphasis feature (see e.g. paragraphs 0035 and 40, and FIGS. 2 and 6: Nygaard discloses that the GUI comprises a “highlight channel in composite” box that can be selected to enable selected channels within the composite eye diagram to be highlighted.  The selection of the “highlight channel in composite” box or the subsequent selection of an individual channel to highlight within the composite eye diagram is considered an indication enabling an emphasis feature.);
receiving through the GUI an indication of a cycle time (see e.g. paragraphs 0020 and 0041-0043: Nygaard discloses that the user can select a next selection icon/button or a previous selection icon/button to select a next or previous channel, respectively, within the group of channels to be highlighted within the composite eye diagram.  Nygaard further discloses that when the user selects and holds the next selection icon/button or the previous selection and
displaying through the GUI a plurality of diagrams, respectively produced by the plurality of selected channels, by sequentially emphasizing each diagram of the plurality of diagrams for the cycle time as a viewable diagram, while de-emphasizing each remaining diagram of the plurality of diagrams in relation to the emphasized diagram for the cycle time (see e.g. the abstract and paragraph 0020: as noted above, Nygaard discloses that when the user selects and holds the next selection icon/button or the previous selection icon/button, the next or previous channel in the group is automatically selected at a defined rate and its eye diagram is highlighted within the composite eye diagram.  Nygaard thus teaches displaying a plurality of eye diagrams respectively produced by the plurality of channels of the group by sequentially highlighting each eye diagram for the cycle time, i.e. at the defined rate, while the remaining eye diagrams are not highlighted and are thus de-emphasized in relation to the highlighted diagram for the cycle time.).
Nygaard thus teaches a method similar to that of claim 1, but does not explicitly disclose that it is waveforms that are displayed and sequentially emphasized, as is required by claim 1.  Moreover, Nygaard does not particularly teach receiving through the GUI a selection of a display format of a plurality of available display formats in which a plurality of waveforms, respectively produced by the plurality of selected channels, are displayable on the display, wherein the plurality of available display formats comprises at least one individual display format 
	Displaying waveforms is nevertheless well-known in the art.  Mizuno, for example, teaches displaying through a GUI a plurality of waveforms, respectively produced by a plurality of channels, by sequentially emphasizing (i.e. displaying) waveforms of the plurality of waveforms for a cycle time (see e.g. the abstract, paragraphs 0001 and 0009-0018, and FIG. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard and Mizuno before him prior to the effective filing date of the claimed invention, to apply the method taught by Nygaard to waveforms like taught by Mizuno.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to better identify individual waveforms when a plurality of waveforms are to be displayed, as would have been evident to one of ordinary skill in the art.  Nygaard and Mizuno thus teach a method similar to that of claim 1.  Nygaard particularly demonstrates a display format in which the channel data (e.g. eye diagrams) of the plurality of channels are concurrently displayed on a common grid and sequentially emphasized by highlighting each channel one-by-one (see e.g. paragraphs 0035-0043 and FIGS. 6-10).  Mizuno demonstrates a display format in which the channel data (i.e. waveforms) of the plurality of channels are divided into groups of an arbitrary number of channels, wherein the one or more channels of each group are concurrently displayed on a common grid, and wherein the plurality of channels are sequentially emphasized by displaying each group of channels one-by-one (see e.g. paragraphs 0011-0015 and FIG. 4).  Nygaard and Mizuno however do not explicitly teach receiving through the GUI a selection of a display format of a plurality of available display formats in which the plurality of waveforms are displayable on the display, wherein the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid, as is required by claim 1.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno and Reich before him prior to the effective filing date of the claimed invention, to modify the method taught by Nygaard and Mizuno so as to receive through the GUI a selection of the display format from a plurality of available display formats in which the plurality of waveforms, respectively produced by the plurality of selected channels, are displayable on the display, wherein the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid, as is taught by Reich.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would provide the user more control over the arrangement of the waveforms, as is evident from Reich.  Consequently, Nygaard, Mizuno and Reich are considered to teach, to one of ordinary skill in the art, a method like that of claim 1 for selectively emphasizing waveforms on a display of a test system. 
	As per claim 7, Nygaard teaches that each diagram is sequentially emphasized by sequentially highlighting each diagram of the plurality of diagrams as the as the viewable diagram in a highlighted condition for the cycle time, while each remaining diagram of the plurality of diagrams is displayed in an unhighlighted condition for the cycle time (see e.g. the abstract, paragraphs 0020, 0036, and 0039-0041, and FIGS. 6 and 9).  As described above, it 
	As per claim 8, Nygaard teaches that the highlighted condition can comprise a first brightness (e.g. intensity), and that the unhighlighted condition can comprise a second brightness that is less than the first brightness emphasizing the viewable diagram (see e.g. paragraph 0036).  As described above, it would have been obvious to one of ordinary skill in the art to apply such teachings to waveforms like taught by Mizuno, wherein the waveforms are presented in an individual display format like taught by Reich.  Consequently, the above-described combination of Nygaard, Mizuno and Reich is further considered to teach a method like that of claim 8.
	As per claim 12, Nygaard discloses that the plurality of channels have predetermined channel numbers and that the plurality of channels can be highlighted in an arbitrary order (see e.g. paragraphs 0038-0042).  However, Nygaard does not explicitly teach that the plurality of waveforms are sequentially displayed in the highlighted condition in an order of the predetermined channel numbers of the channels respectively producing the plurality of waveforms like in claim 12.  Mizuno nevertheless similarly discloses that a plurality of channels can have predetermined channel numbers, and further demonstrates sequentially displaying the waveforms in an order of the predetermined channel numbers of the channels respectively producing the corresponding plurality of waveforms (see e.g. paragraphs 0001 and 0009-0018, and FIG. 4).  It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno and Reich before him prior to the effective filing date of the claimed invention, to further modify the method taught by Nygaard, Mizuno and Reich such that the waveforms are sequentially emphasized (i.e. highlighted) in an order of the predetermined channel numbers of the channels respectively producing the plurality of waveforms, as is taught 
Regarding claim 14, Nygaard teaches displaying a composite eye diagram that is created by merging data for individual component eye diagrams, and enabling the user to select a channel whereby the pixels within the composite eye diagram that are associated with the selected channel are displayed in an altered manner so as to be distinguished from pixels of other channels (see e.g. paragraphs 0011-0012 and 0020).  Like claimed, Nygaard particularly describes a system comprising:
a plurality of channels for receiving a plurality of signals and producing a corresponding a plurality of diagrams, respectively (see e.g. paragraphs 0033 and 0035-0037: Nygaard describes an Eye Diagram Analyzer (EDA) that comprises a plurality of channels for receiving, via probe connections, a plurality of data signals within a system under test and for producing corresponding eye diagrams.);
a processor for processing the plurality of diagrams (see e.g. paragraph 0034-0035: Nygaard discloses that the EDA is a menu driven apparatus that generates a composite eye diagram in which individual component eye diagrams are overlaid.  It is apparent that the EDA necessitates a processor for processing the plurality of individual component eye diagrams to e.g. generate the composite eye diagram.);
a display communicating with the processor for presenting a graphical user interface (GUI) (see e.g. paragraph 0035: Nygaard discloses that the EDA comprises a display upon which various menus and other GUI elements are displayed.);
an interface communicating with the processor for receiving commands from a user responsive to the GUI (see e.g. paragraphs 0038-0040: Nygaard discloses that the EDA can receive commands, e.g. menu selections, from a user interacting with the GUI.  It is thus apparent that the EDA necessitates an interface in communication with the processor for receiving the commands from the user.); and
a memory communicating with the processor, the memory storing instructions that, when executed by the processor, cause the processor to (see e.g. paragraph 0035: as noted above, Nygaard discloses that the EDA displays various menus and other GUI elements.  It is apparent that the EDA necessitates a program stored in memory and executable by the processor to generate and display the menus and other GUI elements, in addition to performing the following tasks.):
receive through the GUI a selection of a plurality of channels (see e.g. paragraph 0035: Nygaard discloses that the user can select, from a menu, a group of channels to be displayed via a composite eye diagram.  By selecting a group from the menu, the user thus selects a plurality of channels to be viewed on the display.  Additionally, Nygaard suggests that the individual channels composing a group can be defined by the user – see e.g. paragraphs 0011-0012 and 0035, and claim 3.  It is therefore apparent that the user can select each of a plurality of channels to be part of a group that can be viewed via a composite eye diagram on the display.);
receive through the GUI an indication of a cycle time (see e.g. paragraphs 0020 and 0041-0043: Nygaard discloses that the user can select a next selection icon/button or a previous selection icon/button to and
display on the display the plurality of diagrams of the corresponding plurality of channels by sequentially emphasizing each diagram of the plurality of diagrams as a viewable diagram for the cycle time, while de-emphasizing each remaining diagram of the plurality of diagrams in relation to the viewable diagram for the cycle time (see e.g. the abstract and paragraph 0020: as noted above, Nygaard discloses that when the user selects and holds the next selection icon/button or the previous selection icon/button, the next or previous channel in the group is automatically selected at a defined rate and its eye diagram is highlighted within the composite eye diagram.  Nygaard thus teaches displaying a plurality of eye diagrams respectively produced by the plurality of channels of the group by sequentially highlighting each eye diagram for the cycle time, i.e. at the defined rate, while the remaining eye diagrams are not highlighted and are thus de-emphasized in relation to the highlighted diagram for the cycle time.).
waveforms that are displayed and sequentially emphasized, as is required by claim 14.  Moreover, Nygaard also does not particularly disclose that the system receives through the GUI a selection of a display format of a plurality of available display formats in which a plurality of waveforms, respectively produced by the plurality of selected channels, are displayable on the display, wherein the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid, as is further required by claim 14.
Displaying waveforms is nevertheless well-known in the art.  Mizuno, for example, teaches displaying through a GUI a plurality of waveforms, respectively produced by a plurality of channels, by sequentially emphasizing (i.e. displaying) waveforms of the plurality of waveforms for a cycle time (see e.g. the abstract, paragraphs 0001 and 0009-0018, and FIG. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard and Mizuno before him prior to the effective filing date of the claimed invention, to apply the system taught by Nygaard to waveforms like taught by Mizuno.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to better identify individual waveforms when a plurality of waveforms are to be displayed, as would have been evident to one of ordinary skill in the art.  Nygaard and Mizuno thus teach a system similar to that of claim 14.  Nygaard particularly demonstrates a display format in which the channel data (e.g. eye diagrams) of the plurality of channels are concurrently displayed on a common grid and sequentially emphasized by highlighting each channel one-by-one (see e.g. paragraphs 0035-0043 and FIGS. 6-10).  Mizuno demonstrates a display format in which the channel data (i.e. waveforms) of the plurality of channels are divided into groups of an arbitrary number of channels, wherein the one or more channels of each group are concurrently displayed on a common grid, and wherein the plurality of channels are sequentially emphasized by displaying each group of channels one-by-one (see e.g. paragraphs 
	Reich nevertheless describes a measuring device that presents a graphical user interface through which the user can select a plurality of channels to be viewed on the device and through which the user can select a display format of a plurality of available display formats in which a plurality of waveforms, respectively produced by the plurality of selected channels, are displayable (see e.g. column 1, line 57 – column 2, line 9; and column 5, line 16 – column 6, line 35; and FIGS. 3-6).  Reich teaches that the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid (see e.g. column 6, lines 13-35; column 6, line 64 – column 7, line 26; and FIGS. 6, 9 and 10.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno and Reich before him prior to the effective filing date of the claimed invention, to modify the system taught by Nygaard and Mizuno so as to receive through the GUI a selection of the display format from a plurality of available display formats in which the plurality of waveforms, respectively produced by the plurality of selected channels, are displayable on the display, and wherein the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid, as is taught by Reich.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would provide the user more control over the arrangement of the waveforms, as is evident from Reich.  Consequently, Nygaard, Mizuno and Reich are considered to teach, to one of ordinary skill in the art, a system like that of claim 14 for selectively emphasizing displayed waveforms.

	As per claim 17, Nygaard teaches that the highlighted condition can comprise a first brightness (e.g. intensity), and that the unhighlighted condition can comprise a second brightness that is less than the first brightness emphasizing the viewable diagram (see e.g. paragraph 0036).  As described above, it would have been obvious to one of ordinary skill in the art to apply such teachings to waveforms like taught by Mizuno, wherein the waveforms are presented in a selected display format (e.g. an overlay display format) like taught by Reich.  Consequently, the above-described combination of Nygaard, Mizuno and Reich is further considered to teach a system like that of claim 17.
Regarding claim 18, Nygaard teaches displaying a composite eye diagram that is created by merging data for individual component eye diagrams, and enabling the user to select a channel whereby the pixels within the composite eye diagram that are associated with the 
a plurality of channels for receiving a plurality of signals and producing a corresponding a plurality of diagrams, respectively (see e.g. paragraphs 0033 and 0035-0037: Nygaard describes an Eye Diagram Analyzer (EDA) that comprises a plurality of channels for receiving, via probe connections, a plurality of data signals within a system under test and for producing corresponding eye diagrams.);
a processor for processing the plurality of diagrams (see e.g. paragraph 0034-0035: Nygaard discloses that the EDA is a menu driven apparatus that generates a composite eye diagram in which individual component eye diagrams are overlaid.  It is apparent that the EDA necessitates a processor for processing the plurality of individual component eye diagrams to e.g. generate the composite eye diagram.);
a display communicating with the processor for presenting a graphical user interface (GUI) (see e.g. paragraph 0035: Nygaard discloses that the EDA comprises a display upon which various menus and other GUI elements are displayed.);
an interface communicating with the processor for receiving commands from a user responsive to the GUI (see e.g. paragraphs 0038-0040: Nygaard discloses that the EDA can receive commands, e.g. menu selections, from a user interacting with the GUI.  It is thus apparent that the EDA necessitates an interface in communication with the processor for receiving the commands from the user.); and
a memory communicating with the processor, the memory storing instructions that, when executed by the processor, cause the processor to (see e.g. paragraph 0035: as noted above, Nygaard discloses that the EDA displays various menus and other GUI elements.  It is apparent that the EDA necessitates a program stored in memory and executable by the processor to generate and display the menus and other GUI elements, in addition to performing the following tasks.):
receive through the GUI a selection of a manual control (see e.g. paragraph 0038 and FIGS. 2 and 3: Nygaard teaches receiving a selection of a Menu Expansion button within the GUI to display a menu of selectable channels.  The Menu Expansion button can be considered a manual control like claimed.);
receive through the GUI a selection of an emphasized channel of the plurality of channels (see e.g. paragraphs 0039-0040: Nygaard discloses that after selecting the Menu Expansion button the user can select a channel within the menu, whereby the eye diagram corresponding to that channel is highlighted within the composite eye diagram.  The selected channel is considered an emphasized channel of the plurality of channels.); and
display on the display at least one diagram of the plurality of diagrams by emphasizing a diagram of the emphasized channel as a viewable diagram, while de-emphasizing each remaining diagram of the plurality of diagrams in relation to the viewable diagram for a cycle time for sequentially emphasizing each diagram (see e.g. paragraphs 0039-0040: as noted above, Nygaard discloses that after selecting the Menu Expansion button the user can select a channel within the menu, whereby 
Nygaard thus teaches a system similar to that of claim 18, but does not explicitly disclose that it is waveforms that are displayed and sequentially emphasized, as is required by claim 18.  Moreover, Nygaard also does not teach receiving through the GUI a selection of a display format of a plurality of available display formats in which the plurality of waveforms are displayable on the display, wherein the plurality of available display formats are displayed simultaneously and selectable in a display mode portion of the DUT, as is further required by claim 18.
Displaying waveforms is nevertheless well-known in the art.  Mizuno, for example, teaches displaying through a GUI a plurality of waveforms, respectively produced by a plurality of channels, by sequentially emphasizing (i.e. displaying) waveforms of the plurality of waveforms for a cycle time (see e.g. the abstract, paragraphs 0001 and 0009-0018, and FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard and Mizuno before him prior to the effective filing date of the claimed invention, to apply the system taught by Nygaard to waveforms like taught by Mizuno.  It would 
Reich nevertheless describes a measuring device that presents a graphical user interface through which the user can select a plurality of channels to be viewed on the device and through which the user can select a display format of a plurality of available display formats in which a plurality of waveforms, respectively produced by the plurality of selected channels, are displayable (see e.g. column 1, line 57 – column 2, line 9; and column 5, line 16 – column 6, line 35; and FIGS. 3-6).  Reich further teaches that the plurality of available display formats can be displayed simultaneously (i.e. via a “positioning guide”) and selectable in a display mode portion of the DUT (i.e. the measuring device) (see e.g. column 4, line 37 – column 6, line 35; and FIGS. 4-6).

As per claim 20, it would have been obvious, as is described above, to modify the system taught by Nygaard and Mizuno so as to receive through the GUI a selection of the display format from a plurality of available display formats in which the plurality of waveforms are displayable on the display, as is taught by Reich.  Reich particularly discloses that the plurality of available display formats comprises an overlay waveforms display format in which the plurality of waveforms are shown simultaneously in a single window on a same grid (see e.g. column 5, line 55 – column 6, line 12; and FIG. 5).  Similarly, Nygaard demonstrates an overlay display format in which a plurality of diagrams are shown simultaneously in a single window on a same grid, and further teaches sequentially emphasizing each diagram of the plurality of diagrams in such a format by sequentially highlighting each diagram as the viewable diagram in a highlighted condition, while displaying each remaining diagram of the plurality of diagrams in an unhighlighted condition (see e.g. paragraphs 0020, 0034-0035 and 0039-0043 and FIGS. 2, 6 and 10).  As further noted above, it would have been obvious to one of ordinary skill in the art to apply such teachings to waveforms like taught by Mizuno.  Consequently, the above-described combination of Nygaard, Mizuno and Reich is further considered to teach a system like that of claim 20.

As per claim 22, it would have been obvious, as is described above, to modify the method taught by Nygaard and Mizuno so as to receive through the GUI a selection of the display format from a plurality of available display formats in which the plurality of waveforms are displayable on the display, as is taught by Reich.  Reich particularly discloses that the plurality of available display formats comprises an overlay waveforms display format in which the plurality of waveforms are shown simultaneously in a single window on a same grid (see e.g. column 5, line 55 – column 6, line 12; and FIG. 5).  Similarly, Nygaard demonstrates an overlay display format in which a plurality of diagrams are shown simultaneously in a single window on a same grid, and further teaches sequentially emphasizing each diagram of the plurality of diagrams in such a format by sequentially highlighting each diagram as the viewable diagram in a highlighted condition for the cycle time, while displaying each remaining diagram of the plurality of diagrams in an unhighlighted condition for the cycle time (see e.g. paragraphs 0020, 0034-0035 and 0039-0043 and FIGS. 2, 6 and 10).  As further noted above, it would have been obvious to one of ordinary skill in the art to apply such teachings to waveforms like taught 
As per claim 23, it would have been obvious, as is described above, to modify the system taught by Nygaard and Mizuno so as to receive through the GUI a selection of the display format from a plurality of available display formats in which the plurality of waveforms are displayable on the display.  Reich particularly demonstrates that the available display formats can comprise at least one of a separate waveforms display format in which all of the plurality of waveforms are displayed in separate, vertically stack grids, or a tile waveforms display format in which the plurality of waveforms are displayed in separate, divided portions of the display (see e.g. column 6, lines 13-35; column 7, lines 14-27; and FIGS. 6 and 10).  Nygaard teaches that each of a plurality of diagrams can be sequentially emphasized by sequentially highlighting each diagram of the plurality of diagrams in a highlighted condition, while each remaining diagram of the plurality of diagrams is displayed in an unhighlighted condition (see e.g. the abstract, paragraphs 0020, 0036, and 0039-0041, and FIGS. 6 and 9).  As described above, it would have been obvious to one of ordinary skill in the art to apply such teachings to waveforms like taught by Mizuno.  Consequently, the above-described combination of Nygaard, Mizuno and Reich is further considered to teach a system like that of claim 23.

Claims 2-4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nygaard, Mizuno and Reich, which is described above, and also over U.S. Patent No. 8,341,541 to Holecek et al. (“Holecek”).
Regarding claim 2, Nygaard, Mizuno and Reich teach a method like that of claim 1, as is described above, which entails receiving a selection of a display format of a plurality of available display formats, and displaying a plurality of waveforms in the selected display format by sequentially emphasizing each waveform of the plurality of waveforms for a cycle time as a viewable waveform while de-emphasizing each remaining waveform of the plurality of 
Holecek generally teaches displaying a plurality of windows, and sequentially emphasizing each window by sequentially positioning each window in a foreground of a display for a cycle time, such that that the content of the window is viewable, while positioning each remaining window of the plurality of windows behind the window positioned in the foreground for the cycle time, the window positioned in the foreground at least partially obscuring each remaining window (see e.g. column 1, line 61 – column 2, line 4; column 9, line 57 – column 11, line 13; and FIGS. 2A-2C).  Holecek further discloses that such teachings can be employed to browse an arbitrary collection of objects (see e.g. column 13, lines 38-47).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Holecek before him prior to the effective filing date of the claimed invention, to further modify the method taught by Nygaard, Mizuno and Reich such that sequentially displaying and emphasizing each waveform for the cycle time entails displaying each waveform of the plurality of waveforms in a respective window of a corresponding plurality of windows (i.e. the available display formats comprise a window display format), and sequentially positioning each window of the plurality of windows in a foreground of the display for the cycle time, such that the content of the window is viewable (i.e. the corresponding waveform is displayed as the viewable waveform), while positioning each remaining window of the plurality of windows behind the window positioned in the foreground for the cycle time, the window positioned in the foreground at least partially obscuring each remaining window, as is taught by Holecek.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would aid the user in browsing the collection of content (i.e. waveforms), as is taught by Holecek.  Accordingly, Nygaard, Mizuno, Reich and Holecek are considered to teach, to one of ordinary skill in the art, a method like that of claim 2.

As per claim 4, it would have been obvious, as is noted above, to modify the method taught by Nygaard, Mizuno and Reich such that sequentially displaying and emphasizing each waveform entails displaying each waveform of the plurality of waveforms in a respective window of a corresponding plurality of windows, and sequentially positioning each window of the plurality of windows in a foreground of the display for the cycle time, such that the content of the window is viewable (i.e. the corresponding waveform is displayed as the viewable waveform), while positioning each remaining window of the plurality of windows behind the window positioned in the foreground for the cycle time, the window positioned in the foreground at least partially obscuring each remaining window, as is taught by Holecek.  Nygaard discloses that the plurality of channels have predetermined channel numbers and that the plurality of channels can explicitly teach that the plurality of waveforms are displayed in an order of the predetermined channel numbers of the channels respectively producing the corresponding plurality of waveforms like in claim 4.   Mizuno nevertheless similarly discloses that a plurality of channels can have predetermined channel numbers, and further demonstrates sequentially displaying a corresponding waveforms in an order of the predetermined channel numbers of the channels respectively producing the corresponding plurality of waveforms (see e.g. paragraphs 0001 and 0009-0018, and FIG. 4).  It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Holecek before him prior to the effective filing date of the claimed invention, to further modify the method taught by Nygaard, Mizuno, Reich and Holecek such that the waveforms are sequentially displayed (i.e. by sequentially positioning their corresponding window in the foreground of the display) in an order of the predetermined channel numbers of the channels respectively producing the corresponding plurality of waveforms, as is taught by Mizuno.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a predictable ordering of the waveforms, as is taught by Mizuno.  Accordingly, Nygaard, Mizuno, Reich and Holecek are further considered to teach, to one of ordinary skill in the art, a method like that of claim 4.
Regarding claim 15, Nygaard, Mizuno and Reich teach a system like that of claim 14, as is described above, which entails receiving a selection of a display format of a plurality of available display formats, and displaying a plurality of waveforms in the selected display format by sequentially emphasizing each waveform of the plurality of waveforms for a cycle time as a viewable waveform while de-emphasizing each remaining waveform of the plurality of waveforms for the cycle time.  Nygaard discloses that the waveforms are emphasized by highlighting the waveforms, as is noted above, but does not disclose that the plurality of available display formats comprises a window display format in which the plurality of waveforms are shown in a corresponding plurality of windows, wherein sequentially emphasizing each 
Holecek generally teaches displaying a plurality of windows, and sequentially emphasizing each window by sequentially positioning each window in a foreground of a display 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Holecek before him prior to the effective filing date of the claimed invention, to further modify the system taught by Nygaard, Mizuno and Reich such that sequentially displaying and emphasizing each waveform for the cycle time entails displaying each waveform of the plurality of waveforms in a respective window of a corresponding plurality of windows (i.e. the available display formats comprise a window display format), and sequentially positioning each window of the plurality of windows in a foreground of the display for the cycle time, such that the content of the window is viewable (i.e. the corresponding waveform is displayed as the viewable waveform), while positioning each remaining window of the plurality of windows behind the window positioned in the foreground for the cycle time, the window positioned in the foreground at least partially obscuring each remaining window, as is taught by Holecek.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would aid the user in browsing the collection of content (i.e. waveforms), as is taught by Holecek.  Accordingly, Nygaard, Mizuno, Reich and Holecek are considered to teach, to one of ordinary skill in the art, a system like that of claim 15.
Regarding claim 19, Nygaard, Mizuno and Reich teach a system like that of claim 23, as is described above, which entails receiving a selection of a display format of a plurality of available display formats, and emphasizing a waveform of an emphasized channel in the selected display format, the emphasized waveform being one of a plurality of waveforms 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Holecek before him prior to the effective filing date of the claimed invention, to further modify the system taught by Nygaard, Mizuno and Reich such that displaying and emphasizing the waveform entails displaying each waveform of the plurality of waveforms in a respective window of a corresponding plurality of windows (i.e. the available display formats comprise a window display format), and positioning the window comprising the emphasized waveform in a foreground of the display, such that the content of the window is viewable (i.e. the corresponding waveform is displayed as the viewable waveform), while positioning each remaining window of the plurality of windows behind the window positioned in the foreground for the cycle time, the window positioned in the foreground at least partially obscuring each remaining window, as is taught by Holecek.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would aid the user in browsing the collection of content (i.e. waveforms), as is taught by Holecek.  Accordingly, Nygaard, Mizuno, Reich and Holecek are considered to teach, to one of ordinary skill in the art, a system like that of claim 19.

6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nygaard, Mizuno and Reich, which is described above, and also over U.S. Patent Application Publication No. 2004/0122643 to Anderson et al. (“Anderson”). 
Regarding claim 6, Nygaard, Mizuno and Reich teach a method like that of claim 1, as is described above, which entails displaying a graphical user interface (GUI) on the display of a test system, and receiving through the GUI an indication of a cycle time.  Nygaard, Mizuno and Reich, however, do not explicitly disclose that the GUI includes a time field for inputting the cycle time, as is required by claim 6.
Displaying time fields for inputting a time value is nevertheless well-known in the art.  Anderson for example generally teaches displaying a time field (e.g. a “time per division” field) in which the user can input a time value (see e.g. paragraph 0051 and FIG. 4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Anderson before him prior to the effective filing date of the claimed invention, to modify the method taught by Nygaard, Mizuno and Reich such that the GUI includes a time field like taught by Anderson for inputting the cycle time.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to readily input a time value, as is evident from Anderson.  Accordingly, Nygaard, Mizuno, Reich and Anderson are considered to teach, to one of ordinary skill in the art, a method like that of claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nygaard, Mizuno and Reich, which is described above, and also over U.S. Patent No. 6,269,325 to Lee et al. (“Lee”). 
Regarding claim 10, Nygaard, Mizuno and Reich teach a method like that of claim 7, as is described above, which entails sequentially emphasizing each of a plurality of waveforms in a highlighted condition for a cycle time while displaying each remaining waveform of the plurality 
Lee nevertheless teaches displaying a plurality of curves and highlighting a given one of the curves by displaying the curve in a particular color and with a first thickness, wherein the unhighlighted curves are displayed in a second thickness that is less than the first thickness (see e.g. column 2, lines 26-44; and column 3, lines 31-49).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Lee before him prior to the effective filing date of the claimed invention, to modify the method taught by Nygaard, Mizuno and Reich such that the highlighted condition comprises a first thickness and the unhighlighted condition comprises a second thickness that is less than the first thickness, as is taught by Lee.  It would have been advantageous to one of ordinary skill to utilize such thicknesses because they would further distinguish the emphasized content (i.e. waveform), as is taught by Lee.  Accordingly, Nygaard, Mizuno, Reich and Lee are considered to teach, to one of ordinary skill in the art, a method like that of claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nygaard, Mizuno and Reich, which is described above, and also over U.S. Patent Application Publication No. 2013/0229416 to Krajec et al. (“Krajec”).
Regarding claim 11, Nygaard, Mizuno and Reich teach a method like that of claim 7, as is described above, which entails sequentially emphasizing each of a plurality of waveforms in a highlighted condition for a cycle time while displaying each remaining waveform of the plurality of waveforms in an unhighlighted condition for the cycle time.  Nygaard, Mizuno and Reich, however, do not explicitly disclose that the highlighted condition comprises a first color and that 
Krajec nevertheless teaches displaying a plurality of elements and highlighting one or more selected elements by displaying the elements in a first color, wherein unhighlighted elements are displayed in a second color that is less bright than the first color (see e.g. paragraph 0151).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nygaard, Mizuno, Reich and Krajec before him prior to the effective filing date of the claimed invention, to modify the method taught by Nygaard, Mizuno and Reich such that the highlighted condition comprises a first color and the unhighlighted condition comprises a second color that is less bright than the first color, as is taught by Krajec.  It would have been advantageous to one of ordinary skill to utilize such colors because they would further distinguish the emphasized content (i.e. waveform), as is taught by Krajec.  Accordingly, Nygaard, Mizuno, Reich and Krajec are considered to teach, to one of ordinary skill in the art, a method like that of claim 11.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 6, 7, 12, 14-16 and 18-20, cancellation of claims 5, 9 and 13, and addition of new claims 21-23.  In response to these amendments, the objections presented in the previous Office Action to claims 7-13 are respectfully withdrawn, as are the 35 U.S.C. 112 rejections(b) rejections presented with respect to claims 18-20 in the same Office Action.
The Applicant’s arguments concerning the prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The Applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to McCarthy et al. cited therein demonstrates a GUI that enables a user to select a display format from a plurality of available display formats in which a plurality of waveforms are displayable, wherein the plurality of available display formats comprises at least one individual display format in which the plurality of waveforms are displayed simultaneously with a corresponding separate grid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
2/7/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173